  Case 2:17-cr-00653-SIL Document 18 Filed 02/05/19 Page 1 of 1 PageID #: 169



BEFORE: STEVEN I. LOCKE                                                   DATE: 2/5/19
UNITED STATES MAGISTRATE JUDGE                                            TIME: 11:00 am

                      CRIMINAL CAUSE FOR SENTENCING

DOCKET NO. CR 17-653(SIL) USA v. LLOYD LANDSMAN

DEFENDANT: Lloyd Landsman DEF. #: 1
☒ Present    ☐ Not present       ☐ Custody ☒Bail
DEFENSE COUNSEL: Marc Mukasey
☐ Federal Defender         ☐ CJA       ☒ Retained

AUSA: Charles Kelly
PROBATION OFFICER: Lisa Langone
FTR: 11:00-11:29                            COURTROOM DEPUTY: KMG
☒ Case Called.              ☒ Counsel present for all sides.
☒ Sentence held.
☒ Statements of defendant and counsel heard.
PROBATION:
      The defendant is sentenced to: Probation for a period of 2 years in accordance with the
mandatory standard conditions set forth by Probation. See Judgment.


FINE, RESTITUTION & SPECIAL ASSESSMENT:
       The defendant is ordered to pay a fine in the sum of:
       The fine is payable: To the Clerk of the Court of the EDNY: DUE IMMEDIATELY
$5,000.00.
       Special assessment in imposed in the sum of: $ 25.00.
       The defendant is advised of his right to appeal.
